Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement, dated May 11, 2015 (the “Agreement”), is entered
into by and between Continental Building Products, Inc., a Delaware corporation
(the “Company”), and LSF8 Gypsum Holdings, L.P., a Delaware limited partnership
(the “Selling Stockholder”).

WHEREAS, the Selling Stockholder owns 17,489,250 shares (the “Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and
wishes to sell a certain number of the Shares to the Company;

WHEREAS, it is expected that the Selling Stockholder will effect an underwritten
secondary public offering of a certain number of the Shares (the “Offering”)
pursuant to the Company’s shelf registration statement on Form S-3 (File
No. 333-202400), as amended, no later than June 16, 2015;

WHEREAS, in connection with the Offering, the Company wishes to purchase the
aggregate amount of Shares specified herein from the Selling Stockholder, and
the Selling Stockholder wishes to sell such aggregate amount of Shares to the
Company, in the manner, for the consideration and subject to the terms and
conditions set forth in this Agreement; and

WHEREAS, the transactions contemplated by this Agreement were approved by the
Company’s Board of Directors and the Company’s Audit Committee.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereby agree as follows:

1. TERMS OF PURCHASE AND SALE OF THE SHARES

(a) Shares to Be Purchased. On the terms and subject to the conditions set forth
in this Agreement, at the Closing (as defined below), the Selling Stockholder
shall sell, transfer and deliver to the Company, free and clear of all liens,
charges or encumbrances of any nature whatsoever, and the Company shall purchase
from the Selling Stockholder, all of the Selling Stockholder’s right, title and
interest in and to a number of Shares (the “Purchased Shares”) equal to Twenty
Million Dollars ($20,000,000.00) divided by the Per Share Purchase Price (as
defined below), rounded down to the nearest Share (the “Purchased Shares”).

(b) Purchase Price. The purchase price per Share to be purchased pursuant to
this Agreement (the “Per Share Purchase Price”) shall be an amount equal to the
net proceeds per Share to be received by the Selling Stockholder in the
Offering. At the Closing, the Company shall pay to the Selling Stockholder by
wire transfer of immediately available funds an amount equal to the Per Share
Purchase Price multiplied by the number of Purchased Shares (the “Purchase
Price”).

(c) Closing Deliveries. Upon receipt of the Purchase Price from the Company, the
Selling Stockholder shall direct the Company’s registrar and transfer agent to
deliver to the Company the Purchased Shares, by book entry transfer or other
method agreed upon by the Company and the Selling Stockholder, accompanied by a
duly executed stock power transferring said Purchased Shares to the Company.

 

1



--------------------------------------------------------------------------------

(d) Closing Date and Place. The consummation of the purchase and sale of the
Purchased Shares (the “Closing”) shall take place on the date of the closing of
the Offering at the offices of Gibson, Dunn & Crutcher LLP, 2100 McKinney
Avenue, Suite 1100, Dallas, Texas 75206 or at such other place as agreed upon by
the Company and the Selling Stockholder.

2. REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDER

The Selling Stockholder hereby represents and warrants to the Company as
follows:

(a) All Action Necessary. The Selling Stockholder has taken all action necessary
to enter into this Agreement and to carry out and consummate the transactions
contemplated hereby, and this Agreement has been duly executed and delivered by
or on behalf of the Selling Stockholder.

(b) Title. The Selling Stockholder is the record and beneficial owner of the
Purchased Shares, free and clear of all liens, encumbrances, equities and
claims, and has duly endorsed such Purchased Shares in blank, and has full power
and authority to sell its interest in the Purchased Shares. Upon payment for the
Purchased Shares pursuant to this Agreement and delivery of such Purchased
Shares, (A) the Company shall be a “protected purchaser” of such Purchased
Shares within the meaning of Section 8-303 of the New York Uniform Commercial
Code (the “UCC”), (B) under Section 8-501 of the UCC, the Company will acquire a
valid security entitlement in respect of such Purchased Shares and (C) no action
based on any “adverse claim,” within the meaning of Section 8-102 of the UCC, to
such Purchased Shares may be asserted against the Company with respect to such
security entitlement. For purposes of this representation, the Selling
Stockholder may assume that when such payment, delivery and crediting occur,
such Purchased Shares will have been registered in the name of the Company,
retired or treated as treasury shares, in each case on the Company’s share
registry in accordance with its certificate of incorporation, bylaws and
applicable law.

(c) No Conflicts. Neither the sale of the Purchased Shares nor the consummation
of any other of the transactions herein contemplated by the Selling Stockholder
or the fulfillment of the terms hereof by the Selling Stockholder will conflict
with, result in a breach or violation of, or constitute a default under any law
or the organizational documents of the Selling Stockholder or the terms of any
indenture or other agreement or instrument to which the Selling Stockholder or
any of its subsidiaries is a party or bound, or any judgment, order or decree
applicable to the Selling Stockholder or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body or arbitrator having
jurisdiction over the Selling Stockholder or any of its subsidiaries, except as
would not reasonably be expected to materially and adversely affect the ability
of the Selling Stockholder to perform its obligations hereunder.



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Selling Stockholder as follows:

(a) Power and Authority. The Company has full corporate power and authority and
has taken all action necessary to enter into this Agreement and to carry out and
consummate the transactions contemplated hereby, and this Agreement has been
duly executed and delivered by the Company.

(b) No Conflicts. Neither the purchase of the Purchased Shares nor the
consummation of any other of the transactions herein contemplated by the Company
or the fulfillment of the terms hereof by the Company will conflict with, or
result in a breach or violation of, or an imposition of any lien, charge or
encumbrance upon any property or assets of the Company or constitute a default
under any law or the organizational documents of the Company or the terms of any
indenture or other agreement or instrument to which the Company or any of its
subsidiaries is a party or bound, or any judgment, order or decree applicable to
the Company or any of its subsidiaries of any court, regulatory body,
administrative agency, governmental body or arbitrator having jurisdiction over
the Company or any of its subsidiaries, except as would not reasonably be
expected to materially and adversely affect the ability of the Company to
perform its obligations hereunder.

4. CONDITION TO CLOSING

The obligations of the parties hereunder are subject to and conditioned upon,
and the transactions contemplated hereby will occur concurrent with, the closing
of the Offering.

5. TERMINATION

Notwithstanding anything else set forth in this Agreement to the contrary, this
Agreement shall terminate, be null and void and of no further force or effect
if:

(a) based on the pricing of the Offering, the Per Share Purchase Price exceeds
$25.00; or

(b) the Offering has not been consummated on or prior to June 30, 2015.

6. MISCELLANEOUS

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(b) Paragraph and Section Headings. The headings of the sections and subsections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

(c) Entire Agreement; Amendment and Waiver. This Agreement constitutes the
entire understanding of the parties hereto and supersedes all prior
understandings among such parties. This Agreement may be amended, and the
observance of any term of this Agreement may be waived, with (and only with) the
written consent of each of the parties hereto.

(e) Execution. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. This



--------------------------------------------------------------------------------

Agreement may be executed by facsimile or electronic signature, which for all
purposes hereunder shall have the same force and effect as an original.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Selling Stockholder have each executed
this Agreement as of the date first above written.

 

Continental Building Products, Inc. By:

/s/ Timothy Power

Name: Timothy Power Title: Senior Vice President and General Counsel LSF8 Gypsum
Holdings, L.P. By: LSF8 GenPar, LLC, its general partner By:

/s/ Kyle Volluz

Name: Kyle Volluz Title: Vice President